PER CURIAM
Wife has petitioned for reconsideration of our decision in this dissolution case, contending that we erred in affirming the trial court ruling that had denied her an award of attorney fees. She contends that we should have vacated the attorney fee decision on appeal in light of our decision to reverse and remand for reconsideration of the property award in the case. We agree with wife. We therefore modify our opinion by deleting the discussion of wife’s third assignment of error and replacing it with the following:
“In her third assignment of error, wife contends that the trial court erred in denying her request for attorney fees. In light of our decision to reverse and remand the property division for reconsideration, we vacate the trial court’s decision on attorney fees and remand for reconsideration of that issue as well. See Garza and Garza, 201 Or App 318, 330, 118 P3d 824 (2005).”
Reconsideration allowed; former opinion modified, ruling on wife’s request for attorney fees vacated; opinion otherwise adhered to.